
	
		IV
		House Calendar No. 134
		111th CONGRESS
		1st Session
		H. RES. 871
		[Report No.
		  111–341]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 27, 2009
			Mr. Smith of Texas
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			November 18, 2009
			Referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Directing the Attorney General to transmit
		  to the House of Representatives certain documents, records, memos,
		  correspondence, and other communications regarding medical malpractice
		  reform.
	
	
		That the Attorney General is directed to
			 transmit to the House of Representatives, not later than 14 days after the date
			 of the adoption of this resolution, copies of any document, record, memo,
			 correspondence, or other communication—
			(1)received from the
			 American Association for Justice, formerly known as the Association of Trial
			 Lawyers of America, and any of its members, since January 20, 2009, that refers
			 or relates to any recommendation regarding medical malpractice reform;
			 or
			(2)that references
			 the American Association for Justice, formerly known as the Association of
			 Trial Lawyers of America, or any of its members, and refers or relates to any
			 recommendation regarding medical malpractice reform, since January 20,
			 2009.
			
	
		November 18, 2009
		Referred to the House Calendar and ordered to be
		  printed
	
